PER CURIAM:
Salvatore Spinnato petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to reopen his habeas petition. He seeks an order from this court directing the district court to act. The district court has recently ruled on the motion to reopen. Spinnato v. Galley, No. 1:02-cv-04213-JFM (D.Md. Nov. 15, 2007). Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.


 To the extent Spinnato seeks to challenge the district court's order, a mandamus petition may not serve as a substitute for an appeal. See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).